In a stockholder’s derivative action, the corporate defendants and an individual defendant moved to dismiss the amended complaint for insufficiency or to strike certain paragraphs therefrom or to make said complaint more definite and certain. Special Term granted the motion to the extent of striking paragraph 17 from each of the causes of action and otherwise denied the motion. The appeal is from (1) so much of an order dated January 7, 1957 as denied the motion, and from (2) so much of an order dated January 29, 1957 as on reargument adhered to the original determination. Order dated January 29, 1957, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated January 7, 1957 dismissed, without costs. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.